 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-01224-JLR Document 15-1 Filed 01/03/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
SUKHJINDER SINGH,
Petitioner, Case No, C19-1224-JLR.
v. ORDER OF DISMISSAL

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.,

Respondents,

 

 

Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,
United States Magistrate Judge, any objections or responses to that, and the remaining record, the
Court finds and ORDERS:.

(1) The Court ADOPTS the Report and Recommendation;

(2) The Government’s motion to dismiss (Dkts. 8 (redacted), 9 (sealed)) is GRANTED;

GB) Petitioner’s habeas petition (Dkt. 2) is DENTED;

(4) The stay of removal (Dkt. 4) is VACATED;

(5) This action is DISMISSED with prejudice; and

ORDER OF DISMISSAL -1

 

 
 

10

11

12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:19-cv-01224-JLR Document 15-1 Filed 01/03/20 Page 2 of 2

(6) The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.

Wa |
Dated this Q4Y day of Tonwnany ——, 2020.

 

JAMES L.JROBART
United Stafes District Judge

ORDER OF DISMISSAL - 2

 

 
